Case: 16-51060      Document: 00514044442         Page: 1    Date Filed: 06/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-51060                                 FILED
                                  Summary Calendar                           June 22, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TIMMY DEE PERRIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:16-CR-26-1


Before STEWART, Chief Judge, and CLEMENT and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       Timmy Dee Perrin was convicted of conspiracy to possess with intent to
distribute 50 grams or more of actual methamphetamine, possession with
intent to distribute 50 grams or more of actual methamphetamine, and
possession of firearms in furtherance of the aforementioned drug trafficking




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51060     Document: 00514044442    Page: 2   Date Filed: 06/22/2017


                                 No. 16-51060

crimes. He was sentenced to a total of 180 months of imprisonment and five
years of supervised release.
      Perrin argues that the evidence was insufficient to sustain his
convictions because no rational trier of fact could have credited the testimonies
of his codefendants. Their testimonies were not incredible as a matter of law.
See United States v. Osum, 943 F.2d 1394, 1405 (5th Cir. 1991). Accordingly,
this claim of error is unavailing. See United States v. Zamora, 661 F.3d 200,
209 (5th Cir. 2011).
      Next, Perrin argues that the district court erred in admitting under
Federal Rule of Evidence 404(b) evidence of his prior arrest. This evidence was
not admissible under Rule 404(b) because the Government presented no
evidence that Perrin committed the prior bad act.         See United States v.
Gonzalez-Lira, 936 F.2d 184, 189-90 (5th Cir. 1991). We need not decide
whether the district court plainly erred in admitting this evidence because any
error did not affect Perrin’s substantial rights. There is not a reasonable
probability of a different outcome in this case given the codefendants’
inculpatory testimonies against Perrin and other circumstantial evidence of
Perrin’s guilt. See United States v. Cervantes, 706 F.3d 603, 616 (5th Cir.
2013).
      The judgment of the district court is AFFIRMED.




                                       2